Citation Nr: 0630975	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  01-05 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
variously diagnosed psychiatric disorder prior to August 18, 
2004.  

2.  Entitlement to a rating in excess of 50 percent for a 
variously diagnosed psychiatric disorder from August 18, 
2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1963 to August 1983.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2002 
rating decision of the San Diego Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for depression, rated 30 percent effective May 25, 
2001.  In September 2003 the Board remanded the claim to the 
RO for further development.  In a December 2005 decision the 
RO granted an increased (50 percent) rating effective August 
18, 2004, and also granted a total disability rating based on 
unemployability (TDIU) effective December 1, 2004.  The 
issues have been characterized to reflect that "staged" 
ratings are assigned.     


FINDINGS OF FACT

1.  Prior to August 18, 2004, the veteran's depression was 
manifested by significant social impairment including 
difficulty establishing social relationships and disturbances 
of motivation and mood; occupational and social impairment 
with deficiencies in most areas was not shown.   

2.  From August 18, 2004, the veteran's depression has been 
manifested by occupational and social impairment with 
deficiencies in most areas, including difficulty establishing 
social relationships and disturbances of motivation and mood; 
total occupational and social impairment is not shown.  


CONCLUSION OF LAW

The veteran's variously diagnosed service connected 
psychiatric disability warrants staged ratings of 50 percent 
prior to August 18, 2004 and 70 percent from that date. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Codes (Codes) 9434, 9440 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A January 2004 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  While this letter did not advise the 
veteran verbatim to submit everything he had pertinent to his 
claim, it explained the type of evidence necessary to 
substantiate the claim and asked him to submit any such 
evidence.  This was equivalent to advising him to submit 
everything in his possession pertinent to the claim.  The 
rating decisions, a January 2003 statement of the case (SOC) 
and a December 2005 supplemental SOC provided the text of 
applicable regulations and explained what the evidence showed 
and why the claims were denied.  He was given ample time to 
respond; and the case was readjudicated, after VCAA notice 
was given.  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  The veteran was provided 
psychiatric evaluations, in October 2001 and August 2004.  He 
has not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review. 

II.  Factual Background

A May 2001 letter from J.S., a Licensed Marriage and Family 
Therapist indicates that she evaluated the veteran and that 
major depression, single episode, severe, without psychotic 
features and post traumatic stress disorder (PTSD), were 
diagnosed.  The Global Assessment of Functioning (GAF) score 
was 40.  She commented that the veteran's depression stemmed 
from his physical, social and occupational issues, which were 
a result of the limitations imposed by his colitis.  

On VA examination in October 2001, the diagnosis was major 
depression, mild to moderate degree since 1995.  The veteran 
indicated that his depression was related to his ulcerative 
colitis, which he had since 1973.  He had had a colectomy and 
had a great deal of problems with bowel management.  He had 
to wear diapers, which limited his career and social life.  
He took Xanax, .5mg, possibly one a day, to manage the 
anxiety.  He was not taking any antidepressants as his 
doctors had told him that he did not want to be on too many 
medications because of the ulcerative colitis.  The veteran 
described his depression as just a darkness and a sadness, 
with anger at times.  It tended to keep him at home, in mind 
of where the bathrooms were at all times.  The constant bowel 
problems were a terrible constant stress.  The veteran 
complained of depressed mood, difficulty sleeping and 
occasional bad dreams about Vietnam, possibly once every 
three months.  He got sad that he had ulcerative colitis, 
along with being annoyed, angry and down on himself.  There 
were no suicidal or homicidal ideation and no hallucinations.  
The examiner deemed the veteran's condition to be, "pretty 
straightforward depression."  The veteran reported that he 
had panic attacks possibly once or twice a month and was 
depressed probably every day.  He had never been hospitalized 
for depression or any other psychiatric problem.  Psychiatric 
symptoms were daily primarily in connection with frequent 
bowel symptoms.  He suffered from depressed mood, feelings of 
hopelessness, helplessness and persecution.  The examiner 
indicated that the veteran did have nightmares, flashbacks, 
intrusive thoughts, hypervigilance, etc., symptoms one might 
get from PTSD.  On mental status examination the veteran was 
pleasant and bright.  His responses were rapid; he did not 
appear to be clinically anxious and generally, for the most 
part, did not appear depressed.  He knew the correct date, 
the name of the president and the name of the governor of 
California.  His IQ was above average and he abstracted well, 
with tight associations.  The veteran's memory to both recent 
and distant events and judgment, insight and cognitive 
testing was intact.  While he did not appear to be depressed 
on examination, the examiner believed he did have a pretty 
constant depression and that he was a credible witness.  The 
GAF score was 50.  The examiner disagreed with a previous 
diagnosis of PTSD.  He felt that the veteran had major 
depressive disorder with an occasional panic disorder, and 
that the depression and panic disorder were related to his 
ulcerative colitis.    

On VA examination in August 2004 again by Dr. M, the 
diagnosis was adjustment disorder with depression, 
irritability, anger, resentment about having ulcerative 
colitis and all that it entails.  The veteran reported being 
extremely depressed over the fact that he was stricken by 
incapacitating ulcerative colitis.  He had not only had 
sadness and depression over the colitis, he also had a great 
deal of irritability and anger, some of it directed toward 
his Creator and some directed in a racial sense toward his 
fellow man.  He had had to continue working despite a 
condition that would have caused many to retire if they had 
sufficient funds.  He had six children to support and his 
wife had just been diagnosed with lupus.  He had no social 
life and felt hopeless over his illness.  He could not dance, 
swim or run, all of which had been very important to him.  
His constant preoccupation with his terrible bowel symptoms 
kept him constantly depressed, angry, irritable and 
disgusted.  The examiner noted that the veteran seemed to be 
worse with more verbalization of resentment, anger and 
irritability than he had been at time of an earlier 
examination in 2001.  The veteran had some suicidal ideation 
with no plan, no homicidal ideation and no psychotic 
symptoms.  He was very hypervigilant as a result of being 
brutalized by racial issues, and the ulcerative colitis had 
made this ten times worse.  Mental status examination showed 
an inwardly sad, depressed and angry individual with an 
average I.Q.  He reported spontaneous crying spells out of 
the blue, possibly once or twice per month.  There was no 
suggestion of schizophrenia, bipolar disorder or dementia.  
Memory was intact for recent and distant events.  Judgment 
and insight were good, and he was not hostile.  There was no 
impairment of cognitive capacities.  There were no delusions 
or inappropriate behavior, no history of hospitalization and 
no significant memory loss.  The GAF score was 45.  The 
examiner noted that the GAF had been reduced by 5 points 
since 2001 due to a worsening of the condition.  The examiner 
indicated that the GAF score was determined solely by the 
veteran's adjustment disorder.  Looking at the total picture 
and factoring in the physical problems, the examiner found 
that the GAF was much closer to 35 than 45, if one factored 
in the pain and suffering and reduction of quality of life 
from the ulcerative colitis.  There were therefore two GAFs; 
one GAF purely for psychiatric purposes and one more 
encompassing GAF of 35 that included his ulcerative colitis 
symptoms.  The examiner suggested that it would be most 
appropriate to rate the veteran on the GAF of the more global 
type since the veteran's ulcerative colitis was his major 
stressor.  The veteran was found to be competent and not a 
danger to himself or others.  He seemed to be doing 
everything possible to improve his health so he could 
continue to take care of his family.  

III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As the claim for increase is an appeal from the initial 
rating assigned, the possibility of staged ratings should be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board finds that additional rating stages beyond those 
already assigned are not warranted because the current stages 
adequately reflect when significant changes in symptoms were 
shown.         

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's psychiatric disorder encompasses major 
depression and adjustment disorder.  Both are rated under the 
General Rating Formula for Mental Disorders (See 38 C.F.R. 
§ 4.130, Codes 9434 and 9440).  This formula provides for a 
30 percent rating when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

Rating in excess of 30 percent prior to August 18, 2004

The October 2001 VA examination showed that the veteran had 
clearly been suffering from major depression as a result of 
his socially debilitating ulcerative colitis.  This 
depression was manifested by significant disturbances of 
motivation and mood and great difficulty in establishing and 
maintaining relationships.  His situation tended to keep him 
at home in mind of where the bathrooms were at all times and 
his constant bowel problems were a terrible constant stress, 
leaving him with daily symptoms of depressed mood, feelings 
of hopelessness, helplessness and persecution.  His GAF score 
of 50 was indicative of a serious impairment of social 
functioning.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994) (i.e. DSM IV).  These symptoms 
warrant a 50 percent rating under Code 9434 for occupational 
and social impairment with significant disturbances in mood 
and difficulty in establishing and maintaining relationships.  
A higher (70 percent) rating is not warranted as occupational 
and social impairment with deficiencies in most areas was not 
shown.  At the time of the October 2001 examination the 
veteran was still employed as a custodian with the Post 
Office.  While an earlier, May 2001, letter by J.S. did 
appear to show a lower level of functioning, more suggestive 
of a 70 percent rating, J.S.'s evaluation of the veteran took 
place prior to the rating period under consideration, and the 
diagnosis of PTSD by J.S. was discredited on subsequent, more 
detailed, October 2001 VA examination.   

Rating in excess of 50 percent from August 18, 2004

The August 2004 VA examination showed a significant worsening 
of symptoms as compared with October 2001.  As mentioned 
above, the veteran showed more verbalization of resentment, 
anger and irritability, had no social life, felt hopeless 
over his illness and had some suicidal ideation.  The 
constant preoccupation with the terrible bowel symptoms kept 
him constantly depressed, angry, irritable and disgusted.  He 
had to continue working despite having a condition that would 
have forced most people to retire.  He was also hypervigilant 
as a result of being brutalized by racial issues and the 
ulcerative colitis had made this ten times worse.  The 
examiner gave the veteran an all encompassing GAF score of 35 
and suggested that it was most appropriate to rate the 
veteran on the basis of this GAF since the veteran's 
ulcerative colitis was his major stressor.  

According to the DSM IV, a GAF of 35 is indicative of major 
impairment in several areas such as work or school, family 
relations judgment, thinking or mood.  Such level of 
functioning is consistent with the criteria for a 70 percent 
rating.  Since the August 18, 2004 VA examination reasonably 
shows occupational and social impairment with deficiencies in 
most areas including work, mood and over all social 
functioning, a 70 percent rating for the veteran's adjustment 
disorder with depression is warranted from August 18, 2004.  
A higher (100 percent rating) is not warranted as total 
occupational and social impairment is not shown.  Notably the 
veteran does not suffer from symptoms such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name).  


ORDER

Increased staged ratings of 50 percent prior to August 18, 
2004 and 70 percent form that date are granted for the 
veteran's service connected variously diagnosed psychiatric 
disability, subject to the regulations governing payment of 
monetary awards.   


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


